


110 HR 7176 IH: Informed P2P User

U.S. House of Representatives
2008-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7176
		IN THE HOUSE OF REPRESENTATIVES
		
			September 27, 2008
			Mrs. Bono Mack (for
			 herself, Mr. Barrow, and
			 Mr. Barton of Texas) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To prohibit the installation on a computer of certain
		  peer-to-peer file sharing software without first providing
		  notice and obtaining consent from the owner or authorized user of the
		  computer.
	
	
		1.Short titleThis Act may be cited as the
			 Informed P2P User
			 Act.
		2.Conduct
			 prohibited
			(a)Improper
			 installation without notice and consentIt is unlawful for any person who is not
			 the owner or authorized user of a protected computer to cause or induce the
			 owner or authorized user of the protected computer to install any component of
			 a peer-to-peer file sharing program that intentionally obtains files on the
			 protected computer, or makes such files available to another computer without
			 first providing clear and conspicuous notice that such program obtains files on
			 the protected computer, or makes such files available to another computer, and
			 obtaining the informed consent to the installation of such program for such
			 activities from the owner or authorized user of the protected computer.
			(b)Preventing the
			 disabling or removal of certain softwareIt is unlawful for any person who is not
			 the owner or authorized user of a protected computer to prevent reasonable
			 efforts by such owner or authorized user to—
				(1)block the installation of a peer-to-peer
			 file sharing program that intentionally obtains files on the protected
			 computer, or makes such files available to another computer; or
				(2)disable or remove any peer-to-peer file
			 sharing program that intentionally obtains files on the protected computer, or
			 makes such files available to another computer.
				3.Enforcement
			(a)Unfair and
			 deceptive acts and practicesA violation of section 2 shall be treated
			 as a violation of a rule defining an unfair or deceptive act or practice
			 prescribed under section 18(a)(1)(B) of the Federal Trade Commission Act (15
			 U.S.C. 57a(a)(1)(B)).
			(b)Federal Trade
			 Commission enforcementThe Federal Trade Commission shall enforce
			 this Act in the same manner, by the same means, and with the same jurisdiction
			 as though all applicable terms and provisions of the Federal Trade Commission
			 Act were incorporated into and made a part of this Act.
			4.DefinitionsAs used in this Act—
			(1)the term
			 protected computer has the meaning given such term in section
			 1030(e)(2) of title 18, United States Code; and
			(2)the term
			 peer-to-peer file sharing program means computer software that
			 allows the computer on which such software is installed—
				(A)to designate files
			 available for transmission to another computer;
				(B)to transmit files
			 directly to another computer; and
				(C)to request the
			 transmission of files from another computer.
				
